Citation Nr: 0903661	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  06-06 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left 
shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. White, Associate Counsel


INTRODUCTION

The veteran had active service from October 1970 to February 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Reno, Nevada.

Preliminarily, the Board notes that the RO accepted a 
February 2006 statement from the veteran as his substantive 
appeal in this matter.  Although this statement was not 
submitted on a VA Form 9, "Appeal to Board of Veterans' 
Appeals," the Board notes that any correspondence containing 
the necessary information can be construed as a substantive 
appeal.  38 C.F.R. § 20.202.  The veteran's February 2006 
statement identifies the issue being appealed, and 
specifically notes that it is written in response to "VA's 
statement of the case issued on February 13, 2006."  In 
addition, this statement sets forth arguments relating to 
alleged errors of fact and law made by the AOJ in reaching 
its determination.  Therefore, the Board agrees that the 
veteran's February 2006 statement can be construed as a 
substantive appeal in this matter.

The reopened claim of entitlement to service connection for a 
left shoulder disability is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on his 
part.


FINDINGS OF FACT

1.  In an unappealed January 2003 rating decision, of which 
the veteran was notified on January 27, 2003, the RO denied 
the veteran's claim of entitlement to service connection for 
a left shoulder disability.

2.  Evidence added to the record since the January 2003 
rating decision is new and material, and raises a reasonable 
possibility of substantiating the claim for service 
connection for a left shoulder disability.



CONCLUSIONS OF LAW

1.  The January 2003 rating decision which denied service 
connection for a left shoulder disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has been received since the 
January 2003 rating decision, and the veteran's claim for 
service connection for a left shoulder disability is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

In light of the Board's allowance herein of reopening of the 
claim for service connection for a left shoulder disability, 
further development with regard to VA's duty to notify and 
assist would serve no useful purpose.  A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 
(1991).  In this regard, as the determination to reopen this 
appeal constitutes a full grant of that portion of the claim, 
there is no reason to belabor the impact of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), on this matter, as any 
error in notice timing and content is harmless.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).  For a showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection for certain specified diseases may be granted if 
the disease becomes manifest to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1112, 
1113, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  The question of 
whether new and material evidence has been received must be 
addressed in the first instance by the Board because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, however, that is where the 
analysis must end.

The Board notes that VA promulgated amended regulations 
implementing the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  There was a new provision, 38 C.F.R. 
§ 3.156(a), which redefines "new and material evidence."  
This provision is applicable to claims filed on or after 
August 29, 2001.  The veteran's claim to reopen the service 
connection claim in question here was received in March 2005.  
As such, the amended provision is for application in this 
case and is set forth below.

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

Legal Analysis

As mentioned above, the January 2003 rating decision denied 
the veteran's claim of entitlement to service connection for 
a left shoulder disability.  In a letter dated January 27, 
2003, the veteran was notified of this decision.  The veteran 
did not perfect an appeal of this decision, and it therefore 
became final.  38 U.S.C.A. § 7105.

The medical evidence of record at the time of the January 
2003 rating decision included the veteran's service treatment 
records, and records from the Salt Lake City VA Medical 
Center, the Reno VA Medical Center, and the Denver VA Medical 
Center.

In terms of service treatment records, the veteran's July 
1970 examination prior to enlistment contains no mention of 
any left shoulder disability, and reflects a normal clinical 
evaluation of the veteran's upper extremities.  In the 
corresponding report of medical history, the veteran 
indicated that he had experienced a painful or "trick" 
shoulder or elbow before.  The final section of the report of 
medical history is provided for a physician is to comment on 
all positive answers given by the veteran.  In this section, 
the examiner made a notation reflecting morning shoulder 
stiffness.  In an October 1970 sick call treatment record, 
the veteran was reported to have complained of arthritis in 
his shoulders.  The veteran appears to have been prescribed 
medication at that time, however no diagnosis was made.  The 
veteran's January 1971 discharge examination is silent for 
any mention of a left shoulder injury, and also reflects a 
normal clinical evaluation of the veteran's upper 
extremities.  No report of medical history corresponding to 
the January 1971 discharge examination is of record.

The VA medical records in the claims file at the time of the 
January 2003 rating decision reflect extensive treatment for 
various disabilities.  However, few of the records reflect 
treatment or assessment of any left shoulder disability.  
There is an October 1997 VA medical record in which the 
veteran complained of aching in his left shoulder, and 
requested a cream for that shoulder.  The October 1997 record 
noted full range of motion of the veteran's left shoulder, 
and made a notation of chronic left shoulder joint pain.  The 
remaining VA medical records which pertain to the veteran's 
left shoulder refer to an incident in April 1989 in which the 
veteran electrocuted himself and fell off of a ladder, 
injuring the left side of his body including his left arm.  
See e.g., June 1995 VA Medical Record; September 1995 VA 
Medical Record.

Based on the evidence of record at the time, the January 2003 
rating decision denied the veteran's claim for service 
connection for a left shoulder disability.  The January 2003 
rating decision found that the veteran's left shoulder 
disability existed prior to service, and that the service 
treatment records showed no aggravation of the preexisting 
left shoulder disability, nor any permanent worsening of that 
disability as a result of service.  In addition, the January 
2003 rating decision noted that the post-service VA medical 
records "did not show any chronic disability involving [the 
veteran's] left shoulder which could be related to [his] 
military service."

The additional evidence pertaining to the veteran's left 
shoulder which was received after the January 2003 rating 
decision includes a March 2005 MRI of the veteran's left 
shoulder, a March 2005 physician's questionnaire filled out 
by A.E.T., M.D., and additional medical records from the Reno 
VA Medical Center.

The March 2005 MRI of the veteran's left shoulder contains an 
impression of an extensive complete left rotator cuff tear 
involving elements of the supraspinatus tendon and 
infraspinatus tendon.  In the March 2005 physician's 
questionnaire, the physician indicates that he has treated 
the veteran for his left shoulder disability for three to 
four months, and he diagnoses the veteran with an extensive 
rotator cuff tear and degenerative joint disease of the 
acromioclavicular joint.  In that questionnaire, the 
physician opines that it is at least as likely as not that 
the veteran's current left shoulder disability is a result of 
his in-service left shoulder injury, as identified by his 
service treatment records.  The Board notes, however, that 
while the veteran's service treatment records reflect 
complaints of left shoulder symptomatology, there is no 
objective evidence of a left shoulder abnormality or the 
actual occurrence of a left shoulder injury during military 
service.  The March 2005 physician goes on to state that the 
veteran complained of "arthritis" in 1970, and that it 
would be "reasonable to project that this diagnosis would 
increase in severity over time especially if [the veteran] 
had further injury to the shoulder."  However, no further 
injury to the left shoulder is identified in the March 2005 
physician's questionnaire.

Another significant record received after the January 2003 
rating decision is a March 2005 VA orthopedic progress note 
from the Reno VA Medical Center.  This orthopedic progress 
note is signed by a registered nurse and reviewed by A.E.T., 
M.D., the orthopedist who filled out the March 2005 
physician's questionnaire.  The orthopedic progress note 
states that the veteran has had left shoulder pain since 
service, when he suffered an extension injury while "holding 
some heavy stuff out," after which he felt a tear and 
significant pain in his left shoulder.  Further, the progress 
note states that the rotator cuff tear shown in the March 
2005 MRI is "indicative of a chronic old tear at this 
time."

Other Reno VA Medical Center records received since the 
January 2003 rating decision include a December 2004 X-ray of 
both of the veteran's shoulders, containing an impression 
reflecting no acute finding in either shoulder, but 
degenerative osteoarthritis of the left acromioclavicular 
joint.  There is a December 2004 bone imaging report which 
shows "mild nonspecific uptake in the ... bilateral shoulders, 
compatible with mild arthritic change."  There is also a 
March 2005 primary care doctor's note in which the veteran 
complained of left shoulder pain and the possibility of 
surgical intervention was discussed.  In addition, in a 
November 2004 VA medical record, the veteran stated that both 
of his shoulders were bothering him, and that he had injured 
his left rotator cuff in the military.

The Board notes that the evidence added to the record since 
the last final denial has not been previously submitted to 
agency decision-makers, and can therefore be considered 
"new."  Further, this "new" evidence is not cumulative or 
redundant of the evidence of record at the time of the 
January 2003 rating decision.  In addition, the Board finds 
that the March 2005 VA orthopedic progress note identifies an 
in-service injury, and indicates that there may be a nexus 
between the current left shoulder disability and the alleged 
in-service injury.  Therefore, the newly received evidence 
relates to an unestablished fact necessary to substantiate 
the claim.  As such, the Board finds that the newly submitted 
evidence raises a reasonable possibility of substantiating 
the claim for service connection for a left shoulder 
disability, as required by 38 C.F.R. § 3.156(a).

In view of the foregoing, as new and material evidence has 
been received, the claim for service connection for a left 
shoulder disability is reopened.


ORDER

New and material evidence having been received, the appeal to 
reopen the claim for service connection for a left shoulder 
disability is granted.



REMAND

As noted above, the Board finds that the evidence added to 
the record since the last final denial of the veteran's claim 
for service connection for a left shoulder disability raises 
a reasonable possibility of substantiating such claim because 
the additional evidence relates to an element of that claim 
that was missing at the time of the prior final denial.  
Therefore, the claim is reopened.  However, the Board finds 
that additional development of the evidence is necessary 
prior to appellate consideration of the reopened claim for 
service connection for a left shoulder disability.

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  In this case, 
the record contains diagnoses of a current left shoulder 
disability.  The record also reflects left shoulder 
complaints and treatment in service.  In addition, the record 
now contains a medical nexus opinion.  With regard to medical 
evidence of a nexus between the current disability and the 
in-service injury, however, the Board notes that the March 
2005 VA orthopedic progress note only "indicates" that 
there "may" be a nexus between the current left shoulder 
disability and the veteran's service.  The Board finds that a 
VA examination would be useful in this instance, as this 
progress note suggests a possible nexus, but is too equivocal 
or lacking in specificity to support a decision on the 
merits.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, The Board finds that a remand is necessary here 
to ensure compliance with VA's duty to assist under the VCAA.  
Specifically, VA has a duty to obtain pertinent Social 
Security Administration (SSA) records when it has actual 
notice that the veteran received SSA benefits.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002); Voerth 
v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. 
App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 
363, 370-72 (1992).  VA medical records indicate that the 
veteran has been receiving SSA benefits since 1994 due to 
depression and the incident in April 1989 in which he 
electrocuted himself.  See e.g., June 2001 VA Medical Record; 
see also March 2005 VA Financial Worksheet (reflecting that 
the veteran earned Social Security income in the 2004 
calendar year).  Because the veteran injured the left side of 
his body, including his left arm, in the incident in which he 
was electrocuted, the disability determinations of the SSA, 
and the medical evidence they were based upon, may be 
relevant to the veteran's claim here.  Therefore, all medical 
records from the SSA pertaining to any original award of 
disability benefits, as well as those pertaining to any 
continuing award of benefits, should be requested and 
associated with the claims file.

Further, in denying the veteran's claim, the January 2003 
rating decision phrased the issue at hand in terms of whether 
or not aggravation of a preexisting condition had been shown.  
With regard to this, the Board notes that a veteran is 
presumed to be in sound condition when examined and accepted 
into the service except for defects or disorders noted when 
examined and accepted for service.  38 U.S.C.A. 
§ 1111 (West 2002).  In addition, the regulations provide 
that the term "noted" denotes "only such conditions as are 
recorded in examination reports," and that a "history of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such conditions 
but will be considered together with all other material 
evidence in determinations as to inception"  38 C.F.R. 
§ 3.304(b).  The Board finds that a determination as to 
whether the veteran is presumed sound, under 38 U.S.C.A. 
§ 1111 and 38 C.F.R. § 3.304(b), must be made in considering 
the veteran's claim for service connection for a left 
shoulder disability.

Finally, the RO must be afforded the opportunity to consider 
the reopened claim prior to appellate consideration.  Bernard 
v. Brown, 4 Vet.App. 384 (1993).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the SSA and obtain copies of 
the veteran's records regarding SSA 
disability benefits, including any 
determinations granting or denying such 
benefits, any other SSA administrative 
decisions, such as Continuing Disability 
Reviews (favorable or unfavorable), and 
all clinical records upon which the above-
mentioned decisions were based.  If the 
search for any such records yields 
negative results, this fact should be 
clearly noted in the claims folder.

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of all current left 
shoulder disabilities.  Include 
documentation in the claims folder that 
notice of the scheduled examination was 
sent to the veteran's most recent address 
of record.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  All 
indicated tests should be performed.  The 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
better) that any current left shoulder 
disability is etiologically related to any 
left shoulder complaints and/or findings 
in service.  The rationale for the opinion 
provided should be set forth.

3.  Thereafter, the RO should adjudicate 
the reopened claim of entitlement to 
service connection for a left shoulder 
disability, including a determination as 
to whether or not the veteran is presumed 
sound on entrance to service as to any 
left shoulder disability under the 
provisions of 38 U.S.C.A. § 1111 and 
38 C.F.R. § 3.304(b).  If the benefit 
sought remains denied, the RO should issue 
a supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The veteran is advised that failure to report for a scheduled 
examination without good cause could result in the denial of 
his claim.  38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


